The board had in my opinion implied authority to make the contract. The personnel *Page 86 
of such boards change, but the lawful contracts of such a board are binding regardless of subsequent changes in the personnel of its membership. The relator could sue at law for the balance of salary due and to become due for the remaining period of her contract, but she could not obtain a judgment under which execution could be levied. Her only adequate and effective remedy is by mandamus. While not an officer, she was in the public service. The position she contracted for is vested with a public interest. It is not a suit to enforce a purely private contract. It is to the public interest that contracts for the employment of persons in the public service should be carried out in good faith, and not breached or terminated without just and lawful cause, regardless of changes in the personnel of governing boards; else the public service can hardly be expected to command the most competent and efficient class of employees. It is because a given employment is vested with a public interest, as a part of the machinery of government, that the remedy by mandamus has been extended to protect incumbents of various positions in such service as a remedy to enforce the compensation contracted for in pursuance of authority exercised in behalf of the public and vested by law in some public official or board of officials. Those holding positions under contract with a private, or even a quasi public corporation, are not entitled to this remedy, nor would they ordinarily need it. They can obtain a judgment for breach of contract which can be levied on the assets of such corporation. But such is not the case with those holding contracts for public service employment. Mandamus is their only adequate remedy. *Page 87